UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7476



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

KENT FITZGERALD LITTLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-94-155-3-MU, CA-95-466-3-MU)


Submitted:   December 17, 1996            Decided:   January 24, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Kent Fitzgerald Little, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we grant

a certificate of appealability and affirm dismissal on the reason-

ing of the district court as to most of Appellant's claims. United

States v. Little, Nos. CR-94-155-3-MU; CA-95-466-3-MU (W.D.N.C.

Aug. 15, 1996). As for Appellant's ineffective assistance claim,

we affirm the district court's dismissal but on modified grounds.

While we find Appellant did not waive his right to raise a claim of
ineffective assistance of counsel in his plea agreement, we never-

theless find that claim meritless. See Hill v. Lockhart, 474 U.S.
52 (1985). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2